Citation Nr: 1814612	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1972 to June 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Wichita, Kansas, Regional Office (RO) which denied claims for service connection bilateral hearing loss and tinnitus.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran currently has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2. The Veteran currently has tinnitus.

3. The Veteran was exposed to acoustic trauma during service.

4. The Veteran's bilateral hearing loss and tinnitus are related to the acoustic trauma he was exposed to in service.






CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He asserts he has bilateral hearing loss and tinnitus as a result of his noise exposure during service, to include noise exposure due to being close to artillery fire during exercises while stationed in Germany.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this case, organic diseases of the nervous system, including hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran attended a VA examination in November 2012 to determine whether he had hearing loss and tinnitus related to his service.  The examiner reported speech discrimination score on the Maryland CNC of 92 percent bilaterally.  The VA examination reflected that the Veteran had bilateral hearing loss and recurring tinnitus in both ears.  Based on the results of the VA examination, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 and that the Veteran has tinnitus. 

The Veteran's service treatment records do not reflect a diagnosis for hearing loss in service.  However, the Veteran testified and supplied a September 2012 written statement that on many occasions he would be required to participate in exercises that were close to tanks and artillery fire.  He testified that he was sometimes as close as 20 yards away from loud artillery fire.  The Veteran testified that he noticed a decrease in his ability to hear and dulling in his hearing along with continuous ringing in his ears after exposure to the loud noises.  He further testified that he never sought medical attention for his hearing loss and tinnitus because he was advised by some officers that reporting medical problems during service could delay his discharge or could otherwise negatively impact his future.  The Veteran also reported that he could not wear hearing protection while performing his duties.  The Veteran credibly described acoustic trauma in service.  Service records confirm his service in Germany; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as that is consistent with the expected circumstances of his service.  Furthermore, the Veteran is competent to report symptoms such as decreased hearing and tinnitus as they are something that he senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The final question is whether there is a nexus between the current bilateral hearing loss and tinnitus and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability or tinnitus in active service, such is not required.  The Board notes that on the report of the VA audiological examination in November 2012 the VA examiner opined that the Veteran's current hearing loss and tinnitus disabilities were less likely than not related to his exposure to noise in service, reasoning that hearing loss had not been shown during service or on the Veteran's service separation examination.  However, the Veteran credibly reported that his symptoms of hearing loss and tinnitus began during service and have been continuous since service.  

The Board finds the medical evidence of record, along with the Veteran's assertions of the symptoms he experienced during service, in the context of the demonstrated in-service acoustic trauma and a current diagnosis of bilateral hearing loss and tinnitus, are sufficient to place in equipoise the question of whether the Veteran's current bilateral hearing loss and tinnitus were incurred in service and etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left ear hearing loss and tinnitus were related to his active duty service and the criteria for service connection for left ear hearing loss and tinnitus have been met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


